DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 2/10/2021.
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 2/10/2021 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both a curved extending element and a working tool (see Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
As to Claim 1,
The phrase “the elongation of a centre of the pivot shaft” on lines 13-14 lacks clear antecedent basis as an elongation was not previously recited.  It is suggested to state “an elongation of a centre of the pivot shaft.”
As to Claim 11,
The phrase “the elongation of a centre of the pivot shaft” on line 11 lacks clear antecedent basis as an elongation was not previously recited.  It is suggested to state “an elongation of a centre of the pivot shaft.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “fixed arm member” on line 3 is indefinite.  
1) Applicant identifies several elements in the disclosure as a fixed arm member, but these elements do not reasonably resemble an arm. For example, in paragraph [0041] of the published application, applicant states that element (5) is a fixed arm member.  However, the rightmost element (5) of Figure 1 does not reasonably resemble an arm and instead is, as best understood, a curved extending element.  Applicant further identifies the working tool (51) as an arm (5) as well, but the element (51) also does not reasonably resemble an arm. The definition of the term “arm” is “A part similar to a human arm, such as the forelimb of an animal or a long part projecting from a central support in a machine” per https://www.ahdictionary.com/word/search.html?q=arm.  The Examiner further notes that applicant also describes element (7) as an arm member in the above paragraph.  Applicant is therefore describing three completely different elements as an arm member, and where, as best understood, only one of them (element (7)) can reasonably be considered an arm member.  Because applicant uses completely differently shaped elements as a fixed arm member, and because neither member is reasonably an arm, the metes and bounds of the above term are unclear because it cannot be reasonably identified as to what elements would and would not be considered an arm in light of the disclosure. On a note, the Examiner acknowledges that the above term is referencing an “arm member” and not just an “arm;” however, an arm member is reasonably any element that can be considered part of an arm.  Because the overall term “arm” raises an issue for the above reasons, the phrase “arm member” is equally unclear for the reasons explained above.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fixed arm member” in claim 1 is used by the claim to mean “a curved extending element” and “a working tool” while the accepted meaning is “A part similar to a human arm, such as the forelimb of an animal or a long part projecting from a central support in a machine” per https://www.ahdictionary.com/word/search.html?q=arm. The term is indefinite because the specification does not clearly redefine the term. On a note, the Examiner acknowledges that the above term is referencing an “arm member” and not just an “arm;” however, an arm member is reasonably any element that can be considered part of an arm.  Because the overall term “arm” raises an issue for the above reasons, the phrase “arm member” is equally unclear for the reasons explained above. For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean any fixed element that extends or projects in a direction.
The phrase “a rotary sensor arrangement for mounting to a pivot arm arrangement comprising: a fixed arm member, and a pivoting arm member, the pivoting arm member being arranged to pivot about a pivot shaft, which is rotationally fixed to the fixed arm member, the rotary sensor arrangement is arranged to be mounted at an end portion of the pivot shaft, wherein the sensor arrangement comprising a sensor arm member comprising a base and an arm, the base being arranged to rotate about the pivot shaft wherein the arm, extending away from the base, is rotationally coupled to the pivoting arm member, at least one sensor device arranged at the base of the sensor arm member, and a sensor element arranged rotationally fixed to the fixed arm member along an axis of rotation extending through the elongation of a centre of the pivot shaft, the rotary sensor arrangement further comprises an adaptor element, wherein the sensor element is attached rotationally fixed to the axis of rotation by means said adaptor element, and that the at 
At issue is whether the fixed arm member, pivoting arm member, and pivot shaft are part of the rotary sensor arrangement or the pivot arm arrangement.  Applicant initially recites “A rotary sensor arrangement for mounting to a pivot arm arrangement, comprising:” thus reasonably indicating that what follows is part of the rotary sensor arrangement.  However, in light of the disclosure, the fixed arm member, pivoting arm member, and pivot shaft are not part of the rotary sensor arrangement (see paragraph [0041] of the published application). As such, it is unclear whether the rotary sensor arraignment includes the above noted claim features, or if the pivot arm arrangement includes the above noted claim features.  
As to Claim 9,
The phrase “A pivoting arm arrangement, such as an implement for a tractor, comprising at least one fixed arm member and at least one pivoting arm member, each pivoting arm member being arranged to pivot about a pivot shaft, which is rotationally fixed to a fixed arm member, wherein the pivot arm arrangement further comprises at least one rotary sensor arrangement according to claim 1” on lines 1-5 is indefinite.
1) The phrase “such as” is indefinite because the metes and bounds of what would and would not be considered the above implement is unclear.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
2) Claim 9 comprises the rotary sensor arrangement of claim 1, but claim 1 already recites the above fixed arm member, pivoting arm member, and pivot shaft on lines 3-7.  As 
As to Claim 10,
The phrase “A heavy vehicle such as a tractor, further comprising a pivoting arm arrangement according to claim 9” on lines 1-2 is indefinite. 
1) The phrase “such as” is indefinite because the metes and bounds of what would and would not be considered the above implement is unclear.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
2) Claim 9 already recites “a tractor” on line 1, but applicant distinctly recites this tractor from the tractor on line 1 of claim 10. The difference and relationship between these two tractor recitation is therefore unclear, because, as best understood, both refer to the same tractor but where these tractor recitations are distinctly recited.  Furthermore, it is unclear if the tractor of claim 9 is the heavy vehicle of claim 10 because the heavy vehicle is not required to be a tractor due to the such as language.  It is therefore unclear what the relationship between the tractors and whether the pivoting arm arrangement of claim 9 is for the tractor of claim 10 or some other heavy vehicle.
As to Claim 11,
The phrase “the method comprises the steps of: a) identifying the specific design of the pivot shaft of the pivoting arm arrangement, b) choosing an adaptor element with a design suitable for the identified design of the pivot shaft, c) mounting the adaptor element to the pivot shaft, and d) mounting the additional elements of the rotary sensor arrangement to the adaptor element” on the last seven lines is indefinite.
1) A specific design was not previously recite, and it is unclear in light of the disclosure what specific design applicant is referencing.  Applicant discloses several different designs (see for example Figures 3a,3b), and as such, it is unclear the specific design applicant is referring to cannot reasonably be ascertained.
2) Applicant recites a design suitable for the identified design of the pivot shaft, but this phrase is also indefinite because it is unclear what specific identified design applicant is referencing in light of the disclosure, and because none has been previously recited. 
3) The phrase “the additional elements” is indefinite.  Applicant does not previously recite additional elements, and in light of the disclosure, it is not clear what are the additional elements.  Paragraph [0067] of the published application explains that an additional element such as seal ring, but this is only one element, and stating “such as” does not reasonably limit the additional element to a definite element.  As such, it is unclear what the above phrase is referencing.
As to Claims 2-7 and 9-10,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 10,
The phrase “A heavy vehicle such as a tractor, further comprising a pivoting arm arrangement according to claim 9” on lines 1-2 fails to further limit claim 9.  Applicant does not recite any new structural limitations in addition to what is already recited in claim 9, and as such, the above claim phrase does not further limit claim 9.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 7, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (Tomita) (US 6,564,480) in view of Ota et al. (Ota) (US 5,657,544).

    PNG
    media_image1.png
    672
    728
    media_image1.png
    Greyscale

As to Claims 1, 7, 9, and 10, 
Tomita discloses A heavy vehicle such as a tractor (Figure 1), further comprising a pivoting arm arrangement, such as an implement for a tractor, comprising at least one fixed arm member (3) and at least one pivoting arm member (4), each pivoting arm member being arranged to pivot about a pivot shaft (22), which is rotationally fixed to a fixed arm member (Column 4, Lines 6-21), (Column 5, Lines 54-60), (Figures 1, 7, 8), wherein the pivot arm arrangement further comprises at least one rotary sensor arrangement, the rotary sensor arrangement for 
Tomita does not disclose the at least one sensor device is arranged to read the relative rotational displacement of the sensor element with regards to the sensor device in a non-contact manner, the at least one sensor device is at least one Hall sensor and the sensor element comprises at least one magnet for providing a magnetic field, wherein the Hall sensor utilizes changes in said magnetic field to attain the relative rotational displacement of the sensor device in relation to the sensor element.
Ota discloses that it is known to a moveable resistor (potentiometer) for rotational displacement detection in a contact manner (Column 5, Lines 26-41), and that it is known to alternatively used a non-contact magnetic sensing device for rotational displacement detection, and discloses the at least one sensor device is arranged to read the relative rotational displacement of the sensor element with regards to the sensor device in a non-contact manner (Column 7, Lines 30-67), the at least one sensor device is at least one Hall sensor and the sensor element comprises at least one magnet for providing a magnetic field, wherein the Hall sensor utilizes changes in said magnetic field to attain the relative rotational displacement of the sensor device in relation to the sensor element (Column 7, Lines 31-56).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Tomita replace the contact resistive rotational displacement detection device with a non-contact magnetic rotational displacement detection device utilizing a Hall element to therefore include the at least one sensor device is arranged to read the relative rotational displacement of the sensor element with regards to the sensor device in a non-contact manner, the at least one sensor device is at least one Hall sensor and the sensor element comprises at least one magnet for providing a magnetic field, wherein the Hall sensor utilizes changes in said magnetic field to attain the relative rotational displacement of the sensor device in relation to the sensor element as taught by Ota in order to advantageously allow the rotation displacement detection device to be compact (Column 7, Lines 57-67), and in order to advantageously utilize a sensing configuration that reduces wear between elements and thus allows for a more reliable and longer lasting sensor arrangement.
As to Claim 5,
Tomita discloses the base of the sensor arm member further comprises a hole in which the sensor element may be situated and rotate freely within said hole (Figure 7 / note the hole for bolt 28 and the hole to connect to portion 21b).
As to Claim 6,
Tomita discloses the adaptor element is coupled to the hole of the sensor arm member by means of a connecting element (Figure 8 / note the connector member is 21b).
As to Claim 11,
Tomita discloses A method for mounting the rotary sensor arrangement to a pivoting arm arrangement, which comprises: a fixed arm member (3), and a pivoting arm member (4), the pivoting arm member being arranged to pivot about a pivot shaft (22), (Figures 7,8), which is rotationally fixed to the fixed arm member (Column 4, Lines 6-21), (Column 5, Lines 54-60), (Figures 1, 7, 8), the rotary sensor arrangement is arranged to be mounted at an end portion of the pivot shaft (Figure 7), wherein the sensor arrangement comprising a sensor arm member comprising a base and an arm (see above figure), the base being arranged to rotate about the pivot shaft (Figure 7), (Column 4, Lines 6-35), wherein the arm, extending away from the base, is rotationally coupled to the pivoting arm member (Figure 7), (Column 4, Lines 6-35 / note the arm will rotate with the pivoting arm member), at least one sensor device (21) arranged at the base of the sensor arm member (Figure 2), and a sensor element (21c) arranged rotationally fixed to the fixed arm member along an axis of rotation extending through the elongation of a centre of the pivot shaft (Figure 7), the rotary sensor arrangement further comprises an adaptor element (21a), wherein the sensor element is attached rotationally fixed to the axis of rotation by means said adaptor element (Figure 7), the at least one sensor device is arranged to read the relative rotational displacement of the sensor element with regards to the sensor device in a contact 
Tomita does not disclose the at least one sensor device is arranged to read the relative rotational displacement of the sensor element with regards to the sensor device in a non-contact manner, the at least one sensor device is at least one Hall sensor and the sensor element comprises at least one magnet for providing a magnetic field, wherein the Hall sensor utilizes changes in said magnetic field to attain the relative rotational displacement of the sensor device in relation to the sensor element.
Ota discloses that it is known to a moveable resistor (potentiometer) for rotational displacement detection in a contact manner (Column 5, Lines 26-41), and that it is known to alternatively used a non-contact magnetic sensing device for rotational displacement detection, and discloses the at least one sensor device is arranged to read the relative rotational displacement of the sensor element with regards to the sensor device in a non-contact manner (Column 7, Lines 30-67), the at least one sensor device is at least one Hall sensor and the sensor element comprises at least one magnet for providing a magnetic field, wherein the Hall sensor 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Tomita replace the contact resistive rotational displacement detection device with a non-contact magnetic rotational displacement detection device utilizing a Hall element to therefore include the at least one sensor device is arranged to read the relative rotational displacement of the sensor element with regards to the sensor device in a non-contact manner, the at least one sensor device is at least one Hall sensor and the sensor element comprises at least one magnet for providing a magnetic field, wherein the Hall sensor utilizes changes in said magnetic field to attain the relative rotational displacement of the sensor device in relation to the sensor element as taught by Ota in order to advantageously allow the rotation displacement detection device to be compact (Column 7, Lines 57-67), and in order to advantageously utilize a sensing configuration that reduces wear between elements and thus allows for a more reliable and longer lasting sensor arrangement.
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (Tomita) (US 6,564,480) in view of Ota et al. (Ota) (US 5,657,544) as applied to claim 1 and in further view of Hug et al. (Hug) (DE 102014205307A1).
As to Claim 2,

    PNG
    media_image2.png
    627
    657
    media_image2.png
    Greyscale

Tomita in view of Ota discloses the adaptor element is an essentially disc shaped element (Figure 1 / note (Figures 1, 7, and 8 / note applicant’s adapter has a hole in both the left and right side of the element, and if applicant’s element is essentially disc shaped, then element (21a) of Tomita is also reasonably essentially disc shaped) including a circumferential flange (see above figure), and that the adapter element has an end portion with a recess, and the sensor element is located in the recess (outer left end, in the combination, see Figure 2 of Ota).
Tomita in view of Ota does not disclose the adaptor element including an end portion with a threaded recess, and wherein the sensor element is integrated in a screw, which is arranged to be threaded to the threaded recess.
Hug discloses  the sensor element (6) is integrated in a screw (Figure 1 / note threads), (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Tomita in view of Ota to include the adaptor element including an end portion with a threaded recess, and wherein the sensor element is integrated in a screw, which is arranged to be threaded to the threaded recess given the above disclosure and teaching of Hug in order to advantageously be able to locate the sensor where desired in a secure manner by using the threading to ensure that the sensor remains in place, thereby reducing the chance that the sensor moves and becomes damaged and produces errors.
(Note: In the combination, the recess must be threaded in order to receive and connect to the threads of the sensor of Hug.)
As to Claim 3,
Tomita discloses the circumferential flange comprises and opening, arranged at an inner circumference of the circumferential flange, wherein the opening are arranged to be bolted to the pivot shaft (Figure 6 / note the threads in the flange needed to attach the screw 26c), 
Tomita in view of Ota and Hug does not disclose the circumferential flange comprises inner threads, arranged at an inner circumference of the circumferential flange, wherein the inner threads are arranged to be threaded to the pivot shaft.
Tomita further discloses that it is known to use a screw (26a) to attach the pivot shaft to the adapter element (21a)  (Column 4, Lines 16-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Tomita in view of Ota and Hug to use a screw with threads instead of a bolt to attach the adapter element and pivot shaft together to thereby disclose the circumferential flange comprises inner threads, arranged at an inner circumference of the circumferential flange, wherein the inner threads are arranged to be threaded to the pivot shaft given the above disclosure and teaching of Tomita in order to advantageously further secure the pivot shaft and adapter element together in a manner that easily allows the connection to be adjusted for the proper level of tightness to thereby ensure the two elements are securely connected, and to advantageously allow the adapter element to be removed from the shaft so that the sensor element can be easily replaced should the sensor fail.
As to Claim 4,
Tomita discloses the circumferential flange further comprises a plurality of holes (Figures 2,8 / note the hole for screw 26a and the hole for bolt 26c), through which additional fastening elements may be used for attaching the adaptor element to the fixed arm member (Figures 2,8).
(Note the phrase “may be used” does not positively recite or require the additional fastening elements, and because such elements can be used and connected to the above holes, the prior art reasonably discloses the claim features).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 8,726,529 to Brosz et al. which discloses a rotary sensor assembly that attaches to fixed and pivot arms of a heavy vehicle, 2) US 2017/0081154 to Vierkotten et al. which discloses a non-contact magnet rotary sensing system for fixed and pivot arm assembly, and 3) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858